DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 12/13/20 are acknowledged. Claims 1, 7, and 10 have been amended. Claims 5-6 and 13-17 have been canceled. Claims 1-4 and 7-13 are pending and under examination.
 Withdrawn Objections and Rejections
The objection to the specification for not properly identifying trademarks is withdrawn in light of Applicant’s amendment thereto. See paragraph 4, page 2 of the previous Office action.
The rejection of claims 1-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 6, page 3 of the previous Office action.
The rejection of claims 1-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting the presence of one or more biomarkers selected from the group consisting of CD81, VCAM-1, eNOS, vWF, PDGF, GPVI, LAT1, p-glycoprotein, angiopoietin 2, GLUT-1, or LOXL2 in endothelial-derived endosome from a subject having stroke, does not reasonably provide enablement for all cardiovascular and cerebrovascular diseases and all biomarkers recited in the claims, is withdrawn in light of Applicant’s amendment thereto. See paragraph 6, page 10 of the previous Office action. 
The rejection of claims 5-6 and 14-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of Applicant’s cancelation of the claims. See paragraph 8 and 12-13 of the previous Office action.
The rejection of claims 1-17 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception(s) without significantly more, is withdrawn in light of Applicant’s amendment thereto. See paragraph 15, page 20 of the previous Office action.
Maintained Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites enriching the sample for endothelial-cell derived exosomes.  This limitation is unclear because the claim does not set forth how the sample is enriched for endothelial-derived exosomes. Likewise, claim 7 recites isolating endothelial-derived exosomes; however, the claims does not set forth how the endothelial-derived exosomes are isolated. Although it is known in the art that there are multiple ways to enrich for endothelial-cell derived exosomes, it is unclear which of those ways are encompassed by the claims. Thus, there is ambiguity to the scope of the claims and one of skill in the art would not be apprised of the metes and bounds of the claim. 
It should be noted that Applicant did not address this rejection in the remarks filed 12/13/20, and therefore, the rejection is maintained for the reasons set forth above. 
The term “endothelial cell-derived exosome” recited in each of claims 1 and 7 is indefinite because the claims does not clearly set forth the characteristics or features that distinguish an endothelial-cell derived exosome from other exosomes in the sample. Thus, one 
It should be noted that Applicant did not address this rejection in the remarks filed 12/13/20, and therefore, the rejection is maintained for the reasons set forth above. 
Claims 3 and 12 recite that the marker is a full size marker or a fragment of a full size marker.  The term fragment refers to a small part or portion, and thus, given the broadest reasonable interpretation of the claims, the limitation encompasses portions of the biomarkers recited in the claims. This limitation is indefinite because it is unclear what fragment of the marker is sufficient for detection. The specification also does not describe any fragment or portion of the markers that are detected in endothelial-derived exosomes. Clarification and/or correction is required.
It should be noted that Applicant did not address this rejection in the remarks filed 12/13/20, and therefore, the rejection is maintained for the reasons set forth above. 
Claim 9 recites the limitation "the agent is an antibody" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 depends from claim 7 and there is no recitation of an agent in claim 7. Claim 9 depends from claim 7, and thus, is included in the rejection.
New Rejections Necessitated by Applicant’s Amendment
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 4 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites “wherein detecting the presence of the marker in the biological sample comprises detecting the amount of the marker in the biological sample”. This limitation does not further limit the claim upon which it depends because independent claim 1 recites detecting the presence of the one or more biomarkers in the exosomes in the sample, which is narrower in scope than claim 4. That is, claim 1 requires detecting the markers in a specific component of the sample (e.g., endothelial-derived exosomes), whereas claim 4 broadly encompasses detecting the markers in the sample. Likewise, claim 13 recites detecting the amount of the marker in the biological sample; however, claim 7 recites detecting the markers in the exosomes, which is narrower in scope than detecting the marker in the sample.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Spetzler et al. (WO 2012/115885, published August 12, 2012).
Claim 1 is drawn to a method comprising: a) providing a biological sample comprising endothelial-derived exosomes from a subject; b) enriching the sample for endothelial-derived exosomes; and c) detecting the presence of one or more biomarkers selected from the group consisting of 
Claim 7 is drawn to a method comprising: a) providing a biological sample comprising endothelial-derived exosomes; b) isolating endothelial cell-derived exosomes from the biological sample; and c) detecting the presence of one or more biomarkers selected from the group consisting of VCAM-1, eNOS, vWF, PDGF, GPVI, Angiopoietin-2 (Tie-2), VCAM-1/CD106, GLUT-1, NOSTRIN, LOXL2, and p-glycoprotein in the exosomes.
Spetzler et al. teach a method comprising obtaining a biological sample and enriching the sample for exosomes and detecting Tie-2, CD31, VCAM1 and vWF within the exosome (See paragraphs 0213-0219, 0250, 0777; page 106; and claims 29-31 and 52). Spetzler et al. teach that the exosomes are detected using CD31, a marker for cells or vesicles of endothelial origin (See paragraph 00433). Spetzler et al. teach that an antibody, such as anti-CD81, can be used to identify the exosome (See paragraphs 00100 and 00259 and figure 63). Spetzler et al. teach that the antibody binds to the exosome to form a complex and then the exosome is isolated from the complex (See paragraphs 00100 and 00856 and figure 63). Spetzler et al. 
Claim Status
No claims are allowed.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/13/20 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646 

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646